EXHIBIT 21.1 SUBSIDIARIES 1919 Riverside Corp. Aiken Bingo, Inc. Ambler Bingo, Inc. Ambler Charitable Bingo RE Inc Americana I, Inc. Americana II, Inc. Americana III, Inc. Americana IV, Inc. Bing-O-Rama, Inc. Capitol Charities, Inc. Charity Bingo, Inc. Columbia One Corp. Coastal Bend Bingo Inc. Concessions Corp. Conway Bingo, Inc. El Paso Bingo Inc. Entertainment Inc. Galley Hall Bingo RE Inc Gamecock Promotions, Inc. Georgetown RE, Inc. Hidalgo Charities Inc. Hidalgo Charities II Inc. Hidalgo Partnership, Ltd Lavaca Enterprises, Inc. Littlefield Charitable Bingo Management Consulting Inc. Littlefield Corporation Littlefield General Partner Inc. Littlefield Hospitality Inc. Low Country Promotions, Inc. LTFD Management Co Inc Lucky Bingo, Inc. McCall Development of Charleston, LLC Meeks Management Company Midland Lucky Ltd Midlands Promotions, Inc. Palmetto RE, Inc. Palmetto Upstate Promotions, Inc. Parkway Bingo, Inc. Pensacola One, Inc. S.A. Charities, Inc. SA Charitable Bingo RE Inc. San Angelo Charitable Bingo II Inc. San Angelo Charitable Bingo Inc. Southern Blvd Bingo Strike It Rich Bingo, Inc. The Samaritan Associates, Inc. Texas Charities, Inc. Texas Concessions, Inc. Travis Concessions, Inc. Walterboro Bingo Inc. West Texas Bingo, Inc.
